Order entered December 30, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00132-CV

                                 D. BRENT LEMON, Appellant

                                                 V.

                                  DANIEL HAGOOD, Appellee

                        On Appeal from the County Court at Law No. 5
                                    Dallas County, Texas
                            Trial Court Cause No. CC-11-03989-E

                                             ORDER
       We GRANT appellant’s December 23, 2013 unopposed second motion for an extension

of time to file a reply brief. Appellant shall file his reply brief on or before January 21, 2014.


                                                        /s/   ADA BROWN
                                                              JUSTICE